DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.


Status of Claims
Claims 114-117 and 119-129 and 131-136 are pending.  Claims 1-113, 118 and 130 are canceled.  Claims 136 is newly added.  Claim 114 is currently amended.   Claim 135 is withdrawn as being drawn to a non-elected inventions or species, there being no allowable generic or linking claim.  Claims 114-117, 119-129, 131-134 and 136 are examined on their merits in light of the elected species of polypropylene as polyolefin, progesterone as drug, polyethylene as Non-TPE polymer, oils as additive and cows or cattle for drug delivery.  

Information Disclosure Statement
            The IDS filed 3/21/2022 has been reviewed. 



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn  
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 114-120 and 122-133 and newly applied to claim 134  under 35 U.S.C. 103 as being unpatentable over Bunt et al.  US 2004/0142012 (7/22/2004)(1/8/2019 IDS) in view of Hirano et al. EP 1864655 (12/12/2007) (1/8/2019 IDS) and Petrie et al. US 2007/0160417 (7/12/2007) as evidenced by Brown US 2006/0105130 (5/18/2006) is withdrawn.     

In light of the amendments to the claims the rejection of claim 121 under 35 U.S.C. 103 as being unpatentable over Bunt et al.  US 2004/0142012 (7/22/2004)(1/8/2019 IDS) in view of Hirano et al. EP 1864655 (12/12/2007) (1/8/2019 IDS) and Petrie et al. US 2007/0160417 (7/12/2007) as evidenced by Brown US 2006/0105130 (5/18/2006) as applied to claims 114-120 and 122-134 and further in view of Weber US 2009/0043276 (2/12/2009) is withdrawn.  



New Rejections/Maintained Rejections  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 114-117, 119-129, 131-134 and 136 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is maintained.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 114 recites the broad recitation “moulded onto”  and the claim also recites “over moulding” which is the narrower statement of the range/limitation.       
Regarding claim 114, these broad and then narrow phrases renders the claim indefinite because it is unclear whether these limitations following the word as are part of the claimed invention.  See MPEP § 2173.05(d).  The intended scope of claim 114 is unclear because it is unclear what is called for.  For the purposes of this office action claim 1 will be interpreted using the broader phrase as the limitation. 
Claims 115-117 and 119-129 and 131-134 and 136 are rejected as being dependent on claim 1. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 114-120, 122-134 and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Bunt et al.  US 2004/0142012 (7/22/2004)(1/8/2019 IDS) in view of Hirano et al. EP 1864655 (12/12/2007) (1/8/2019 IDS) and Petrie et al. US 2007/0160417 (7/12/2007) as evidenced by Brown US 2006/0105130 (5/18/2006) and  Wu et al. US 6,979,347 (12/27/2005).     

Bunt et al. (Bunt) teaches a drug delivery device that comprises a polyolefin heat-shrink tube that is loaded with a matrix of SEBS that is impregnated with progesterone. (See Abstract, Example 1 [0035], [0036] and Figures).  Bunt teaches injection molding of its device. (See [0080]).  Bunt thus reads on the drug release device called for in instant claim 114 in that it has a drug release component and a support wherein the drug release component is impregnated with one or more drugs and the drug release component is molded onto the support.  (See claim 3 and [0080]).   Bunt also reads on the drug release component comprising a SEBS polymer and a polyolefin as called for in instant claim 114.  Bunt teaches in claim 2 that the drug can be progesterone. (See Bunt claim 2).  
Specifically, the device is at least in part moulded matrix of said material which includes therein both a cyclodextrin and an intra vaginally effective active agent. [0035] 
[0036] 
Preferably said matrix is at least in part (and preferably primarily) of a polymer or a mixture thereof
(See [0035], [0036])
wherein said wings and said body have been formed from a material (impregnated or otherwise) having a resilient memory greater than that of nylon and which is substantially unaffected by the physiological conditions of the target species during such retention
Bunt teaches that the device is suitable for and intended for vaginal administration.  (See [0055]).  Therefore the device is used to deliver a drug, progesterone, to a mucosal membrane of an animal as called for in instant claim 136.  An intra-vaginal implant is called for in instant claim 131.  The device is to be used in a mammal such as a cow. (See [002] and [0108]).  A cow is called for in instant claims 132 and 133.  Bunt also teaches the use of the device in estrus synchronization as called for in instant claim 133.   (See [0002], [0086]).  Progesterone is called for in instant claim 116.  Bunt also teaches that its device is suitable for insertion into a range of anatomies. (See [0055]).  Bunt also teaches the drug device with a drug release component that does not include a rate control barrier as called for in instant claim 122. (See [0081]).     
The drug delivery device has a long body (an elongate body as called for in instant claim 124) two arms that are attached to and extending from the first end to a second end, and two arms that are attached to and extending from one end of the elongate body.  (See Figures 1 and 2).  This reads on instant claim 124.  The arms are movable in relation to the elongate body as called for in instant claim 124.  The arms mostly mirror one another along the axis of the elongate body as called for in instant claim 125 and move independently of each other either away from or towards the elongate body as called for in instant claim 125.   (See Figures 1-4).  It is force that moves the arms as called for in instant claim 125.   The arms can move to an amount that overlaps or falls within the range of approximately 10 to 180 degrees as called for in instant claim 126.  (See [0022] and [0099]).  Bunt teaches a 90 degree movement which falls within the 10-180 degree range.  (See [0099]).  
The device is substantially in the shape of a “Y” or “T” shape as called for in instant claim 127.   The arms can be moved by a force that is greater than about 3 N without deformation as called for in instant claim 128 (4 kilograms is approximately 39 Newtons which is greater than 3 Newtons). (See [0099] and Table 2).    
The surface area is from 15 to 200 cm2.  (See [0105]).  15 to 200 cm2   overlaps with the about 50-150 cm2 called for in instant claim 129.   
Bunt does not teach the elected species of polypropylene (polyolefin) or why one of ordinary skill in the art would choose to use polypropylene.  Bunt does not teach an oil or polyethylene.  These deficiencies are made up for with the teachings of Hirano et al. and Petrie et al.  
Hirano et al. (Hirano) discloses a plaster comprising an adhesive layer and a support.  (See Example 1).   The adhesive layer comprises a TPE-E, such as SEBS (See Example 1, [0027[), is impregnated with the analgesic ketoprofen and can be coated or melted onto the support (See [0065], Example 1).  The support comprises at least one type of resin including polypropylene. (See [0018], Example 1, claim 12 and 14).  Polypropylene is called for in instant claim 114 and 116.  
The support can also include polyethylene as called for in instant claim 119. (See [0116]).  Hirano’s drug delivery device thus reads on claim 114 wherein the support is partially melted and adhered to the drug release component. (See Example 1 and [0065]).  The support can also include polyesters as called for in instant claim 134.  (See [0017-0018]).  
The device can include paraffin oil because it assists with adherence to the skin of the device. (See [0112]).  Paraffin oil is called for in instant claim 119.   Paraffin oil is thus a results-effective variable and it would be no more than routine experimentation to determine the optimal amount of paraffin oil as called for in instant claim 119. Hirano teaches that the polymer can be a blend of polypropylene and polyethylene.  This would be 50% polypropylene, which would fall within the from about 30-90 wt% called for in instant claim 119.
The adhesive layer being coated or melted onto the support reads on the drug release component being molded on the support called for in instant claim 114.  This is also adhered to the support as called for in instant claim 117.  It is partially melted as called for in instant claim 114 (see [0065] which described melting onto the support).    
Petrie et al. (Petrie) discloses a molded plastic binder.  (See Abstract and Example 1).   Petrie teaches that to enable the binder to bend at the hinges while simultaneously strengthening the resiliency of the hinge, a desirable molding material may have the elastic ability to be deformed without becoming brittle. In some embodiments, a molding material may include a thermoplastic elastomer. Thermoplastic elastomers (TPEs) are a group of materials having properties which fall between cured rubbers and soft plastics and are hybrid material systems having a hard thermoplastic phase and a soft elastomeric phase. TPEs may be generally characterized by low cost, and a good combination of mechanical properties at or near room temperature, including low specific gravities (0.9-1.0), hardness ranging from 50 Shore A to 60 Shore D, and ultimate tensile strengths from 600 to 3000 psi. (See [0037])  Petrie teaches that the TPE hard thermoplastic phase may be polypropylene. (See [0038]).  
Petrie thus teaches that polypropylene can be moved without becoming brittle.  Petrie teaches that polypropylene has a hardness around 50 Shore A.  50 Shore A falls within the range of 20-90 Shore A called for in instant claim 114 and also falls within the range of 20-55 Shore A called for in instant claim 115.
With respect to the melt point of polypropylene called for in instant claim 114, the melt point of polypropylene is 167 °C as evidenced by Brown et al. (See Brown at [0068]).  167 °C falls within the range of about 80 to about 250 °C as called for in instant claim 114.   With respect to the melt point of polyethylene it is around 120 °C. (See Wu et al. US 6,979,347 at col. 7, lines 2-3).  A support comprised of polypropylene and polyethylene would have a melting point that is lower than that of polypropylene and polyolefin due to the presence of the lower melting polyethylene.  This reads on the melt point of the drug release component is higher than the melt point of the support material as called for in instant claim 114.   
The recitation that the drug release component is adhered to the support by over moulding and the support is adhered to the drug release component by partial melting of the support in claim 114 recites how the drug device is produced.  The drug release device is a product and this product is not limited to the recited process of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, “[b]ecause validity is determined based on the requirement of patentability, a patent is invalid of a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd. 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009); Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733.
In this instance the product has a drug release component that is moulded onto the support and a support that is adhered to the drug release component.  (See [0036] of Bundt.)  The adhesive layer being coated or melted onto the support in Bundt reads on the drug release component being molded on the support called for in instant claim 114.  This is also adhered to the support as called for in instant claim 117.  It is partially melted as called for in instant claim 114. (See [0065] of Bundt).   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Bunt drug release device to use polypropylene and paraffin oil as taught by Hirano in order to have a polymer that is low cost, has a good combination of mechanical properties at or near room temperature, including hardness ranging from 50 Shore A to 60 Shore D as taught by Petrie and to have an oil which assists with drug absorption as taught by Hirano. 




Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Bunt et al.  US 2004/0142012 (7/22/2004)(1/8/2019 IDS) in view of Hirano et al. EP 1864655 (12/12/2007) (1/8/2019 IDS) and Petrie et al. US 2007/0160417 (7/12/2007) as evidenced by Brown US 2006/0105130 (5/18/2006)  Wu et al. US 6,979,347 (12/27/2005) as applied to claims 114-120, 122-134 and 136 and further in view of Weber US 2009/0043276 (2/12/2009).      

The teachings of Bunt in view of Hirano and Petrie are described above.  Bunt in view of Hirano and Petrie does not teach a device which is in the form of a spine or has nodules.  This deficiency is made up with the teachings of Weber. 
Weber teaches a drug release device (a stent) that has raised nodules on the device.  (See Abstract and Figure 5).   Figure 5 of Weber reads on the device in the form of a spine called for in instant claim 121.   Weber teaches that it can be anchored to the wall of a vessel.  (See Weber claim 1).  
Weber teaches that an adhesive material may be employed, with or without tacks, nails, pins or other anchoring devices such as nodules, so as taught by Bunt, the nodules can be molded over as called for in instant claim 121.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Bunt in view of Hirano and Petrie drug release device to have raised nodules on the device as taught by Weber in order to have a device with the capability of being anchored in the body as taught by Weber. 
 


Response to Arguments
Applicants’ arguments of May 10, 2021 have been fully considered and are found to be unpersuasive.  
Applicants argue that Bunt in view of Hirano and Petrie as evidenced by Brown does not teach the claim element a drug release component comprising one or more thermoplastic elastomer (TPE) polymers and one or more polyolefins, wherein at least one of the TPE polymers is polystyrene-block-poly(ethylene-co-butylene)-block-polystyrene (SEBS) and wherein the drug release component has a higher melting temperature than the support material.  Applicants cite the polyolefin with SEBS polymer having a melting point from 110-130 °C and the polypropylene having a melt point of 167 °C and assert that together this is a lower melting point than just that of polypropylene for the support material.  Applicants also assert that a person of ordinary skill in the art would have no reason to incorporate a drug release material having a melt higher than that of the support material.  
Applicants also assert that the cited art does not teach that the drug release component is adhered to the support by over moulding and distinguish over moulding from the moulding process.  Applicants also assert that the process step of adhering through melting is not taught by the prior art.  
Petrie and Brown are not prior art because they are not in the same field of endeavor and they are not reasonably pertinent to the particular problem with which the applicant was concerned.  Petrie teaches a binder having two panels and a spine panel connected to one another by panel hinges and a mechanism that can receive paper.  A binder is not a drug release device and does not teach appropriate materials capable of drug release.  Brown teaches a multi-layer structure for thermoformed articles including medicine containers.  A container designed to hold a product therein is not a drug release device.  
Applicants argue that the cited references do not teach or otherwise suggest that the drug release component, including both a TPE polymer and a polyolefin has the claimed properties of hardness in the range of from 20 to 90 Shor A and a melt point in the range of from about 80 degrees C to 250 degrees C.
Applicants also argue that the cited references do no teach that a drug release component can be operable to release the drug component at a mucosal membrane.  The references also do not provide the requisite articulated reason for one skilled in the art to include one of the claimed oils in the device. 
With respect to claim 121, Weber does not correct the deficiencies of the other prior art references.  Weber teaches polymers that include UV curable polymers and is directed to an implantable drug delivery device including flexible elongate members having a polymeric carrier for a drug.  Weber does not teach a drug release component comprising one or more thermoplastic elastomer (TPE) polymers and one or more polyolefins, wherein at least one of the TPE polymers is polystyrene-block-poly(ethylene-co-butylene)-block-polystyrene (SEBS).
Additionally, Applicants assert that a skilled artisan would not have had a reason to include nodules on the device based on the teachings of Weber.  The nodules have no influence on drug delivery and do not act as anchors, so a skilled artisan would not have had an articulated reason to include nodules on the drug delivery device.  


 
Applicants’ obviousness arguments have been carefully reviewed and are not found to be persuasive.  As an initial matter, the newly added claim language does not require that the drug release device be at a mucosal membrane, only that it be operable at a mucosal membrane.  Applicants assert that the claimed invention is designed for application at a mucosal membrane but there is no such requirement in the language of the claims themselves, only that the device be operable at a mucosal membrane.  The claim language allows for the drug device to be operable in many other locations and ways as well, as long as it is operable at a mucosal membrane.  
Contrary to Applicants argument, Bunt in view of Hirano and Petrie as evidenced by Brown do teach the claim element a drug release component comprising one or more thermoplastic elastomer (TPE) polymers and one or more polyolefins, wherein at least one of the TPE polymers is polystyrene-block-poly(ethylene-co-butylene)-block-polystyrene (SEBS).”  With respect to Applicants argument, the polyolefin with SEBS polymer having a melting point from 110-130 °C and the polypropylene having a melt point of 167 °C and assert that together this is a lower melting point than just that of polypropylene for the support material is not found to be persuasive because the support material is a combination of polypropylene and polyethylene, not just polypropylene.  With respect to the melt point of polyethylene it is around 120 °C. (See With respect to the melt point of polyethylene it is around 120 °C. (See Wu et al. US 6,979,347 at col. 7, lines 2-3).  A support comprised of 50% polypropylene and 50% polyethylene would have a melting point that is lower than that of polypropylene and polyolefin due to the presence of the lower melting polyethylene.  This reads on the melt point of the drug release component is higher than the melt point of the support material as called for in instant claim 114.   
With respect to Applicants’ assertion that the cited art does not teach that the drug release component is adhered to the support by over moulding, as described above due to the indefiniteness of claim 114, this Office Action is interpreting the limitations of claim 114 using the broader moulding recitation.  
With respect to Applicants assertion that the prior art does not teach melting to adhere the support, the recitation that the support is adhered to the drug release component by partial melting of the support in claim 114 recites how the drug device is produced.  The drug release device is a product and this product is not limited to the recited process of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, “[b]ecause validity is determined based on the requirement of patentability, a patent is invalid of a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd. 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009); Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733.
Petrie is reasonably pertinent to the problem to which applicant was concerned which was a device with a support and a thermoplastic polymer molded onto it.  A binder is relevant to such a device because it is a device with a support and a thermoplastic polymer molded to it.  In other words it has a very similar fundamental structure.   While a binder may not be a drug release device and instead may be a paper release device, it absolutely does teach appropriate materials capable of drug release because its most basic structure is a device with a support and a thermoplastic polymer molded onto it.
Brown is also reasonably pertinent to the problem Applicant was concerned which was a device with a support and a thermoplastic polymer molded onto it.  A medicine container is such a device.  Additionally, a medicine container does teach appropriate materials capable of drug release because it is a device containing polymers.  Therefore Brown is relevant prior art and does teach the polymer blend (claimed as the drug release component), including both a TPE polymer and a polyolefin has the claimed properties of hardness in the range of from 20 to 90 Shor A and a melt point in the range of from about 80 degrees C to 250 degrees C.
Applicants’ argument that the cited references do not teach that a drug release component can be operable to release the drug component at a mucosal membrane is also not found to be persuasive.  Bunt’s device is intended to be used intravaginally which is a mucosal surface.  Bunt’s claim 1 recites that its device is an “intravaginally retainable device”.  
Applicants’ argument that a skilled artisan would not have had a reason to include nodules on the device based on the teachings of Weber is also found to be unpersuasive.  The nodules do not need to have influence on drug delivery.  The ability to anchor or in any way assist with positioning or attachment or adherence to tissue as taught by Weber is especially attractive with mucosal tissues which are by their very nature slippery and difficult to adhere to.  




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616